DETAILED ACTION
This Office Action is responsive to the application filed on July 13, 2018. Claims 1-5, 7-8, 10-13, 15, 17-19 and 21-22 are pending. Claims 5, 7-8, 10-13, 15 and 17-19 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
5,134,844
“LEE”
2019/0032574*
“MAGUIRE”
5,048,288
“BESSETTE”
2014/0311157
“LAURELLO”

*effectively filed date of July 26, 2017







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of MAGUIRE and BESSETTE.  

    PNG
    media_image1.png
    816
    929
    media_image1.png
    Greyscale

Re Claim 1, LEE teaches a gas turbine engine 10 comprising: a compressor section (4:1-32); a combustor section comprising a combustor 26 (4:1-32);a diffuser section [annotated in Image 1] proximate to the combustor (Image 1); a turbine section operably coupled to the compressor section, wherein a primary flow path is defined through the compressor section, the combustor section, and the turbine section (4:1-32); an engine case 14 surrounding the compressor section, the combustor section, and the turbine section (Fig. 2, 4:1-3, 4:33-54); and providing a cooling flow through a bypass duct 60 external to the engine case to a secondary flow cavity [62, 62A] of the turbine section (Fig. 2, 5:1-28), wherein the secondary flow cavity of the turbine section comprises a static support structure cooling supply cavity of at least one stage of vanes [annotated in Image 1] of the turbine section (Fig. 2, 5:1-28), and the bypass duct is externally coupled to the engine case at the static support structure cooling supply cavity (Fig. 2), and the cooling flow is extracted from the diffuser section of the combustor (See Image 1). However, LEE fails to teach a controller configured to determine a flight phase of aircraft and one or more operating parameters comprising one or more of a pressure and/or temperature within the gas turbine engine; and a cooling air metering valve controlled by the controller and actuated between fully closed, partially opened and fully opened positions based on the flight phase and the one or more operating parameters to provide the cooling flow as active variable cooling flow.  
MAGUIRE teaches an air system  [inter alia 45, 47, 48] for providing an active variable cooling flow through a bypass duct 46 and including a cooling air metering valve 45 (Figs. 5-6; ¶0064) and a controller [control system of Figure 5, including EEC] configured to determine a flight phase of aircraft and one or more operating parameters comprising one or more of a pressure and/or temperature within the gas turbine engine; and the cooling air metering valve controlled by the controller and actuated between fully closed, partially opened and fully opened positions based on the flight phase and the one or more operating parameters to provide an active variable cooling flow (See Figure 5 and ¶¶0024-0025, 0056-0063). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that a controller is configured to determine a flight phase of aircraft and one or more operating parameters comprising one or more of a pressure and/or temperature within the gas turbine engine and a cooling air metering valve controlled by the controller and actuated between fully closed, partially opened and fully opened positions based on the flight phase and the one or more operating parameters to provide the cooling flow as active variable cooling flow, in order to selectively provide cooling flow to vary core mass flow to suit engine operating conditions (¶¶0006, 0050-0063). However, LEE in view of MAGUIRE fails to teach the active variable cooling flow is extracted from the diffuser section radially outward of the combustor.
BESSETTE teaches active variable cooling flow is extracted from a diffuser section 32 radially outward of a combustor 22 (3:61 to 4:11). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the active variable cooling flow is extracted from the diffuser section radially outward of the combustor, to reduce the length of the bypass duct and since It has been held that [when] all the claimed elements were known in the prior art (in the instant case, a bypass duct, active variable cooling flow and a diffuser section radially outward of a combustor) and one skilled in the art could have combined the elements as claimed by known methods (active variable cooling flow extracted from the diffuser section radially outward of the combustor) with no change in their respective functions (providing cooling flow through a pipe), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (an active variable cooling flow transported to the secondary flow cavity via a bypass duct of reduced length),  it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A.
Re Claim 3, LEE in view of MAGUIRE and BESSETTE teaches the gas turbine engine of claim 1 as discussed above. However, LEE in view of MAGUIRE and BESSETTE as discussed so far fails to teach the cooling air metering valve is electronically actuated. 
MAGUIRE further teaches the  cooling air metering valve 45 is elecontronically actuated by an EEC (¶¶0062, 0064) (wherein the cooling air metering valve is electronically actuated based on either or both of a flight phase and an operating parameter of the gas turbine engine; Figs. 5-6, ¶¶0053-0064). See also BESSETTE 4:50-67. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further provide the cooling air metering valve so it is electronically actuated. , for the reasons discussed above in Claim 1. 
Re Claim 4, LEE in view of MAGUIRE and BESSETTE teaches the gas turbine engine of claim 1 as discussed above. However, LEE in view of MAGUIRE and BESSETTE as discussed so far fails to teach the active variable cooling flow is provided through an airflow path within a static structure of the gas turbine engine between the bypass duct and the secondary flow cavity of the turbine section.
	MAGUIRE further teaches the active variable cooling flow being provided through an airflow path within a static structure [47, 48] of the gas turbine engine between the bypass duct and the secondary flow cavity of the turbine section (¶0064). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further provide the engine such that the active variable cooling flow is provided through an airflow path within a static structure of the gas turbine engine between the bypass duct and the secondary flow cavity of the turbine section, for the reasons discussed above in claim 1. 
Re Claim 21, LEE in view of MAGUIRE and BESSETTE teaches the gas turbine engine of claim 1 as discussed above. LEE further teaches the static support structure cooling supply cavity of the at least one stage of vanes of the turbine section is radially between the engine case and the at least one stage of vanes (LEE Figure 2; Image 1). 
Re Claim 22, LEE in view of MAGUIRE and BESSETTE teaches the gas turbine engine of claim 1 as discussed above. LEE further teaches the active variable cooling flow is provided to the turbine section absent cooling holes in a vane support of the at least one stage of vanes (the active variable cooling flow is provided to the turbine section at outer case 14, absent cooling holes in a vane support of the at least one stage of vanes).

Claim 22 is additionally rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of MAGUIRE and BESSETTE as applied to claim 1 above, and further in view of LAURELLO. 
Re Claim 22, LEE in view of MAGUIRE and BESSETTE teaches the gas turbine engine of claim 1 as discussed above, but in claim 1 above fails to discuss wherein the active variable cooling flow is provided to the turbine section absent cooling holes in a vane support of the at least one stage of vanes.   
	LAURELLO teaches an active variable cooling flow is provided a turbine section  absent cooling holes in a vane support of the at least one stage of vanes 32B (¶¶0014-0026; active flow is provided to the turbine section via system 40 without cooling holes in a vane support 34B).   It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of FOUST in view of LEE as discussed in claim 1 such that the active variable cooling flow is provided to the turbine section absent cooling holes in a vane support of the at least one stage of vanes in the manner taught by LAURELLO, to control temperature of the cooling flow according to operating mode of the engine (LAURELLO ¶¶0026-0027) to reduce operational issues (LAURELLO ¶0032). 




Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered and are not persuasive. 
Applicant argues: 

    PNG
    media_image2.png
    17
    504
    media_image2.png
    Greyscale

	First, the intimation that the identified ‘diffuser section’ of LEE includes only cavity 58 is inaccurate; rather, the identified diffuser section includes BOTH the cavity 58 as well as the section outward of the combustor liner as annotated in Image 1. 
	Second, even in Applicant’s disclosure the ‘diffuser section’ an annular cavity into which high pressure cooling air from compressor flow. The diffuser section in LEE, as identified in the rejections, includes precisely the section considered a diffuser section in Applicant’s disclosure. Moreover, it is clear cavity 58 is receiving air from the diffuser structure illustrated in Figure 2 at the discharge end 24a of compressor 24. Thus, it is not clear on what basis Applicant concludes Lee does not have a diffuser section.
	Last, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, LEE teaches a diffuser section as discussed above, while BESSETTE was relied upon to teach active variable cooling flow extracted from a diffuser section 32 radially outward of a combustor 22 (3:61 to 4:11). Applicant does not explain why the combined teachings of the prior art do not meet the limitation at issue.

Applicant further argues: 

    PNG
    media_image2.png
    17
    504
    media_image2.png
    Greyscale

The text of LEE cited by Applicant, regarding holding air bled to a minimum, simply refers to minimizing the efficiency penalty associated with using bleed air as cooling fluid as opposed to working fluid where possible (See LEE 1:43-55). In the instant case, LEE expressly states “some high pressure air is bled from the discharge end 24A of the multi-stage compressor 24 for cooling the high pressure turbine 28. This may be accomplished by several means, one of which is illustrated in FIG. 2” (5:3-19). Thus, it is clear that LEE suggests the engine may be modified in combination; moreover, there is certainly no evidence that such a modification could not improve LEE as argued. Indeed, for example the proposed modification with MAGUIRE would provide LEE with the ability to actively adjust to various dynamic minimums for given engine operating conditions, as well as adjusting to various other operating conditions (e.g., see MAGUIRE ¶¶ 0003-0006, 0024-0025). It appears the Applicant’s contentions are premised on the idea that the limitation at issue must be disclosed in a single reference. However, the examiner is unaware of any such requirement. Rather, a determination of obviousness does not require the claimed invention to be expressly suggested by any one or all of the references. See e.g., In re Keller, 642 F.2d 413, 425 (CCPA 1981). The Supreme Court instructs us that “when the question is whether a patent claiming the combination of elements of prior art is obvious,” the key is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Applicant does not provide evidence or persuasive argument showing that the proposed combination is more than the predictable use of prior-art elements according to their established functions. 

    PNG
    media_image2.png
    17
    504
    media_image2.png
    Greyscale

	The prior art renders the above limitation obvious, for the reasons fully set forth in the rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 29, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741